NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 15 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

YAN LIU,                                        No.    14-73737

                Petitioner,                     Agency No. A087-807-603

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 13, 2019**
                                 Pasadena, California

Before: NGUYEN and OWENS, Circuit Judges, and ANTOON,*** District Judge.

      Yan Liu, a native and citizen of China, petitions for review of the decision of

the Board of Immigration Appeals (BIA) denying her applications for asylum,

withholding of removal, and protection under the Convention Against Torture


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable John Antoon II, United States District Judge for the
Middle District of Florida, sitting by designation.
(CAT). Liu challenges the adverse credibility determination made by the

Immigration Judge (IJ) and affirmed by the BIA. She also challenges the denial of

her application for CAT protection. Because Liu filed her application after 2005,

the REAL ID Act applies.

      “Where ‘the BIA conducts its own review of the evidence and law, rather

than adopting the IJ’s decision, our review is limited to the BIA’s decision, except

to the extent the IJ’s opinion is expressly adopted.’” Mairena v. Barr, 917 F.3d
1119, 1123 (9th Cir. 2019) (per curiam) (quoting Zumel v. Lynch, 803 F.3d 463,

471 (9th Cir. 2015)). We review adverse credibility determinations for substantial

evidence, and the BIA’s determination is “conclusive unless any reasonable

adjudicator would be compelled to conclude to the contrary.” Id. (quoting 8

U.S.C. § 1252(b)(4)(B)).

      1. The BIA identified five grounds in support of the IJ’s adverse credibility

determination. We address only two here: inconsistences between documentary

evidence and Liu’s hearing testimony about (1) when she first decided to come to

the United States and (2) when she suffered an eye injury. First, Liu repeatedly

testified at the hearing that she did not decide to come to the United States—or

seek the assistance of friends to find a way to leave China—until late March or

early April 2007, after she was both released from police detention on February 20,

2007, and discharged from a hospital on February 28, 2007. But Liu’s Form I-20


                                          2
Certificate of Eligibility for Nonimmigrant (F-1) Student Status indicates that a

college official in the United States signed it on February 19, 2007. Liu

maintained at the hearing that the friend who was helping her get to the United

States would not have known in February 2007 that she wanted to go to the United

States.1

      Second, Liu testified at the hearing that she suffered an eye injury at the

hands of Chinese police on February 18, 2007. But her medical records indicate

that when she sought treatment for an eye injury at a hospital on February 22,

2007, she told medical personnel that the injury occurred half an hour before her

arrival there. The BIA reasonably upheld the IJ’s finding, based in part on Liu’s

demeanor, that her testimony regarding the timing of the injury lacked credibility.

      Substantial evidence supports the BIA’s adverse credibility determination

based on these two significant inconsistencies, which requires that we affirm the

BIA’s denial of Liu’s applications for asylum and withholding of removal. The

record does not compel a contrary credibility determination. See 8 U.S.C.

§ 1252(b)(4)(B).



      1
             Liu did not raise to the BIA her argument that she was not given an
opportunity at the hearing to explain this inconsistency. She thus did not exhaust
administrative remedies on this point and cannot argue it here. See Sola v. Holder,
720 F.3d 1134, 1135 (9th Cir. 2013) (per curiam). In any event, although Liu was
not confronted with the document, she was specifically asked whether her friend
would have known in February about her desire to come to the United States.

                                          3
      2. “An adverse credibility determination does not, by itself, necessarily

defeat a CAT claim . . . .” Garcia v. Holder, 749 F.3d 785, 791 (9th Cir. 2014).

But Liu cites no evidence to support a finding of a likelihood of torture. Her bare

assertion that she would be arrested if she returned to China and that an arrest

would constitute torture does not suffice. See Guo v. Sessions, 897 F.3d 1208,

1217 (9th Cir. 2018).

      PETITION DENIED.




                                          4